                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

IN SUN KIL                           CASE NO.
                                     2:19−cv−07092−DSF−SK
              Plaintiff(s),
     v.                              Order to Show Cause re
DAWOD AISHOUA, et al.                Dismissal for Lack of
                                     Prosecution
             Defendant(s).




      The Federal Rules of Civil Procedure require a plaintiff to serve process
  on the defendants within 90 days of the filing of the complaint. Fed. R. Civ.
  P. 4(m). The Court may extend this deadline for good cause. Id. More than
  90 days have passed since the complaint in this case was filed, and Plaintiff
  has not filed a proof of service for at least one defendant. Therefore,
  Plaintiff is ordered to show cause no later than December 11, 2019 why the
  unserved defendant(s) should not be dismissed for failure to prosecute. The
  filing of proof(s) of service showing that the relevant defendant(s) was/were
  served within the 90-day period or a showing of good cause for extending
  the service period constitute adequate responses to this order.

    IT IS SO ORDERED.

Date: November 26, 2019                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
